 
 
IV 
108th CONGRESS 
2d Session 
H. CON. RES. 484 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mr. Rangel submitted the following concurrent resolution; which was referred to the Committee on Government Reform 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that the Honorable Percy Sutton be recognized as primarily responsible for the rebirth of the legendary Apollo Theatre of Harlem and as a trailblazer in business, politics, telecommunications, and law. 
 
Whereas as we celebrate the rebirth of 125th Street, the main street of Harlem and the 70th Anniversary of the Apollo Theatre, Harlem’s historic entertainment landmark, we pay tribute to Percy Sutton, the man who was most responsible for revitalizing, renovating and re-opening the historic Apollo Theatre of Harlem when he purchased the deteriorated and neglected property in the 1980s; 
Whereas by the 1970s, the Apollo Theatre was no longer a financially successful business due to the rise of recording technology and an increased demand for artists; the theatre quickly fell into bankruptcy in 1979; two years later Percy Sutton purchased the building and through his efforts the legendary theater was given the designation as a New York City and state landmark and listed on the National Register of historic places; 
Whereas under Percy Sutton’s direction the ailing theatre was transformed from its run down condition, restored and turned into a functioning theatre, due to his contributions more than a decade ago, the theatre began its vibrant rebirth as a landmark center of entertainment; without his vision and commitment the Apollo Theatre would not exist today; 
Whereas designated as a historic landmark the legendary Apollo Theater encompasses much more, it is a source of African American pride and a symbol of the brilliance of American artistic achievement; from 1934 when the Apollo first introduced its world-famous Amateur Night which launched the careers of legendary artists like Ella Fitzgerald, James Brown, Michael Jackson, and Lauryn Hill, the Apollo has maintained its position as the nation’s most recognized arena for budding and seasoned Black and Latino performers; because of Percy Sutton’s major contributions to the legendary Apollo Theatre it continues to be the institution where stars are born and legends are made; 
Whereas the Honorable Percy Ellis Sutton is a pioneer who has made great contributions to the City of New York and the nation as an entrepreneur, political leader and civil rights activist; 
Whereas an astute businessman and innovator in the broadcast industry, Percy Sutton co-founded the Inner City Broadcasting Corporation (ICBC), which purchased WLIB–AM, the first ever Black owned radio station in New York City and later WBLS–FM, a leading radio station in New York City; as chairman and owner, his company ICBC currently ranks No. 58 on the Black Enterprise (BE) Industrial/Service 100 list; 
Whereas in 1966 he was elected Borough President of Manhattan, one of New York City’s highest civic positions, winning eighty percent of the vote, he filled this office with great distinction for more than eleven years; 
Whereas in 1964, Percy Sutton ran and was elected as one of the first African American members of the New York State Assembly where he served two years; 
Whereas Percy Sutton was a World War II flyer who enlisted with the Army Air Corps in New York to serve with the distinguished and famously revered Tuskegee Airmen; he won combat stars for his role in the Italian and Mediterranean operations as an intelligence officer with the 332nd Fighter Group’s 99th Pursuit Squadron and was honorably discharged as a Captain; 
Whereas he served as a civil rights attorney for the NAACP and as the personal lawyer to the famed Black Nationalist leader, orator and activist, El-Hajj Malik El Shabazz (aka Malcolm X); 
Whereas Percy Sutton was a pioneer in establishing trade and commercial ties between the United States and the Caribbean; 
Whereas in 1995 Percy Sutton was selected by the late Honorable Ron Brown, former United States Secretary of Commerce, as a member of the delegation of leading business people to represent the United States at the G–7 roundtable meeting on Telecommunications and High Technology; 
Whereas Percy Sutton attended three historically black universities; Prairie View Agricultural  Mechanical College, Tuskegee University and Hampton Institute, as well as Columbia University and in 1950 he earned his Jurist Doctorate from Brooklyn Law School; 
Whereas Percy Ellis Sutton was born on November 24, 1920, in San Antonio, Texas, the youngest of 15 children, all of whom became distinguished citizens in their respective professions; 
Whereas earlier in his career he was an accomplished acrobatic stunt pilot and earned money by giving air shows at various local county fairs; 
Whereas Percy Sutton has been the recipient of numerous awards, honors and recognitions; he has been honored by the Congressional Black Caucus (CBC) and has received the Marketing Opportunities in Business and Entertainment’s (MOBE) CLYDE award, as well as the prestigious NAACP Spingarn Medal awarded in 1987; and 
Whereas Percy Sutton is a member of Kappa Alpha Psi Fraternity, Inc. and has served as the chairman of the National Urban League as well as serving on numerous boards of directors: Now, therefore, be it 
 
That it is the sense of Congress that Honorable Percy Sutton be recognized as primarily responsible for the rebirth of the legendary Apollo Theatre of Harlem and as a trailblazer in business, politics, telecommunications, and law.  
 
